

115 HR 2336 IH: Behavioral Health Care Integration Act of 2017
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2336IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mr. Loebsack (for himself and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize a primary and behavioral health care integration grant program. 
1.Short titleThis Act may be cited as the Behavioral Health Care Integration Act of 2017. 2.Primary and behavioral health care integration grant programsSection 520K of the Public Health Service Act (42 U.S.C. 290bb–42) is amended to read as follows: 
 
520K.Integration incentive grants 
(a)In generalThe Secretary shall establish a primary and behavioral health care integration grant program. The Secretary may award grants and cooperative agreements to eligible entities to expend funds for improvements in integrated settings with integrated practices. (b)DefinitionsIn this section: 
(1)Integrated careThe term integrated care means full collaboration in merged or transformed practices offering behavioral and physical health services within the same shared practice space in the same facility, where the entity— (A)provides services in a shared space that ensures services will be available and accessible promptly and in a manner which preserves human dignity and assures continuity of care; 
(B)ensures communication among the integrated care team that is consistent and team-based; (C)ensures shared decisionmaking between behavioral health and primary care providers; 
(D)provides evidence-based services in a mode of service delivery appropriate for the target population; (E)employs staff who are multidisciplinary and culturally and linguistically competent; 
(F)provides integrated services related to screening, diagnosis, and treatment of mental illness and substance use disorder and co-occurring primary care conditions and chronic diseases; and (G)provides targeted case management, including services to assist individuals gaining access to needed medical, social, educational, and other services and applying for income security, housing, employment, and other benefits to which they may be entitled. 
(2)Integrated care teamThe term integrated care team means a team that includes— (A)allopathic or osteopathic medical doctors, such as a primary care physician and a psychiatrist; 
(B)licensed clinical behavioral health professionals, such as psychologists or social workers; (C)a case manager; and 
(D)other members, such as psychiatric advanced practice nurses, physician assistants, peer-support specialists or other allied health professionals, such as mental health counselors. (3)Special populationThe term special population means— 
(A)adults with mental illnesses who have co-occurring primary care conditions with chronic diseases; (B)adults with serious mental illnesses who have co-occurring primary care conditions with chronic diseases; 
(C)children and adolescents with serious emotional disorders with co-occurring primary care conditions and chronic diseases; (D)older adults with mental illness who have co-occurring primary care conditions with chronic conditions; 
(E)individuals with substance use disorder; or (F)individuals from populations for which there is a significant disparity in the quality, outcomes, cost, or use of mental health or substance use disorder services or a significant disparity in access to such services, as compared to the general population, such as racial and ethnic minorities and rural populations. 
(c)PurposeThe grant program under this section shall be designed to lead to full collaboration between primary and behavioral health in an integrated practice model to ensure that— (1)the overall wellness and physical health status of individuals with serious mental illness and co-occurring substance use disorders is supported through integration of primary care into community mental health centers meeting the criteria specified in section 1913(c) of the Social Security Act or certified community behavioral health clinics described in section 223 of the Protecting Access to Medicare Act of 2014; or 
(2)the mental health status of individuals with significant co-occurring psychiatric and physical conditions will be supported through integration of behavioral health into primary care settings. (d)Eligible entitiesTo be eligible to receive a grant or cooperative agreement under this section, an entity shall be a State department of health, State mental health or addiction agency, State Medicaid agency, or licensed health care provider or institution. The Administrator may give preference to States that have existing integrated care models, such as those authorized by section 1945 of the Social Security Act. 
(e)ApplicationAn eligible entity desiring a grant or cooperative agreement under this section shall submit an application to the Administrator at such time, in such manner, and accompanied by such information as the Administrator may require, including a description of a plan to achieve fully collaborative agreements to provide services to special populations and— (1)a document that summarizes the State-specific policies that inhibit the provision of integrated care, and the specific steps that will be taken to address such barriers, such as through licensing and billing procedures; and 
(2)a plan to develop and share a de-identified patient registry to track treatment implementation and clinical outcomes to inform clinical interventions, patient education, and engagement with merged or transformed integrated practices in compliance with applicable national and State health information privacy laws. (f)Grant amountsThe maximum annual grant amount under this section shall be $2,000,000, of which not more than 10 percent may be allocated to State administrative functions, and the remaining amounts shall be allocated to health facilities that provide integrated care. 
(g)DurationA grant under this section shall be for a period of 5 years. (h)Report on program outcomesAn entity receiving a grant or cooperative agreement under this section shall submit an annual report to the Administrator that includes— 
(1)the progress to reduce barriers to integrated care, including regulatory and billing barriers, as described in the entity's application under subsection (d); and (2)a description of functional outcomes of special populations, such as— 
(A)with respect to individuals with serious mental illness, participation in supportive housing or independent living programs, engagement in social or education activities, participation in job training or employment opportunities, attendance at scheduled medical and mental health appointments, and compliance with treatment plans; (B)with respect to individuals with co-occurring mental illness and primary care conditions and chronic diseases, attendance at scheduled medical and mental health appointments, compliance with treatment plans, and participation in learning opportunities related to improved health and lifestyle practice; and 
(C)with respect to children and adolescents with serious emotional disorders who have co-occurring primary care conditions and chronic diseases, attendance at scheduled medical and mental health appointments, compliance with treatment plans, and participation in learning opportunities at school and extracurricular activities. (i)Technical assistance center for primary-Behavioral health care integration (1)In generalThe Secretary shall establish a program through which such Secretary shall provide appropriate information, training, and technical assistance to eligible entities that receive a grant or cooperative agreement under this section, in order to help such entities to meet the requirements of this section, including assistance with— 
(A)development and selection of integrated care models; (B)dissemination of evidence-based interventions in integrated care; 
(C)establishment of organizational practices to support operational and administrative success; and (D)other activities, as the Secretary determines appropriate. 
(2)Additional dissemination of technical informationThe information and resources provided by the technical assistance program established under paragraph (1) shall be made available to States, political subdivisions of a State, Indian tribes or tribal organizations (as defined in section 4 of the Indian Self-Determination and Education Assistance Act), outpatient mental health and addiction treatment centers, community mental health centers that meet the criteria under section 1913(c), certified community behavioral health clinics described in section 223 of the Protecting Access to Medicare Act of 2014, primary care organizations such as Federally qualified health centers or rural health centers, other community-based organizations, or other entities engaging in integrated care activities, as the Secretary determines appropriate. (j)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $50,000,000 for each of fiscal years 2018 through 2022, of which $2,000,000 shall be available to the technical assistance program under subsection (i).. 
